Montgomery, J.
This case is before us on demurrer to the bill of complaint. In only one respect does it differ in any substantial way from the case of Edwards v. Michigan Tontine Investment Co., ante, 1 (92 N. W. 491), in which case we held that the bill stated a case for equity jurisdiction. The particular in which the present case differs from that is that the present bill avers that the complainant, after ascertaining the fraudulent conduct of the defendants, and that their contract was ultra vires, 'refused to continue payments upon his contract. This averment does not justify a different result. If the charges in the bill are maintained, the complainant ought to be placed in statu quo.
The order overruling the demurrer will be affirmed, with costs, and the case remanded for further proceedings.
The other Justices concurred.